Citation Nr: 1445328	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, or as due to herbicide exposure.

2.  Service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus.

3.  Service connection for heart disease, to include as secondary to the service-connected diabetes mellitus, or as due to herbicide exposure.

4.  Service connection for hepatitis with liver disease (a liver disorder), to include as secondary to the service-connected diabetes mellitus, or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
February 1964 to January 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in Detroit, Michigan, has jurisdiction of the current appeal.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues on appeal.  

A January 1973 VA letter and the August 2008 rating decision referred to the Veteran's service treatment (medical) records.  Moreover, a November 2011 VA Form 3229 noted that a temporary folder was to be created containing a copy of the Veteran's military entrance and separation examinations.  Unfortunately, these records, except for the January 1967 service separation examination and the concurrent report of medical history, appear to have been separated from the claims file; therefore, if available, the service treatment (medical) records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2013).

Service Connection for Hypertension

The Veteran asserts that service connection is warranted because the currently-diagnosed hypertension is secondary to the service-connected diabetes mellitus.  See July 2007 claim on VA form 21-4138.  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  An opinion without any rationale against which to evaluate the probative value of the determination is inadequate.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  The Board may reject a medical opinion based on an inaccurate factual basis.  Id. 

In connection with the claim for service connection for hypertension, the Veteran was provided with VA examinations in May 2008 and February 2009.  The May 2008 VA examiner opined that hypertension was not caused or aggravated by diabetes mellitus, but did not provide a rationale for this opinion.  The Board finds that the May 2008 opinion is inadequate and provides no probative value for purposes of deciding service connection for hypertension.  Barr, 21 Vet. App. at 312; Reonal, 5 Vet. App. at 461.

The February 2009 VA examiner opined that hypertension was not caused or aggravated by diabetes mellitus because hypertension was diagnosed prior to the diagnosis of diabetes mellitus.  While the February 2009 VA examiner provided a rationale with respect to the opinion that diabetes mellitus did not cause hypertension, the VA examiner did not provide a rationale with respect to the opinion that diabetes mellitus did not aggravate hypertension.  Moreover, the February 2009 VA examiner stated that the Veteran was diagnosed with diabetes in 2006; however, a September 2006 VA diabetes consultation indicates that the Veteran was diagnosed with diabetes mellitus 11 years earlier.  Accordingly, the February 2006 VA opinion was based on an inaccurate factual premise, did not provide a rationale with respect to all opinions given, and, therefore, is inadequate.  Barr, at 312; Reonal, at 461.  

The record in unclear as to when the Veteran was diagnosed with hypertension.  An August 1998 VA general examination showed that the Veteran was known to be hypertensive since 1992 and had been on medications since then.  The August 2009 statement of the case (SOC) indicated that the Veteran had a diagnosis of hypertension since 1996.  An October 2009 VA diabetes mellitus examination report indicated that hypertension was diagnosed in 2002.  Accordingly, the Board finds that a new VA examination would be helpful in determining the etiology of the currently-diagnosed hypertension.  

Service Connection for a Liver Disorder

The Veteran contends that service connection for hepatitis and a resulting liver condition is warranted, to include as secondary to the service-connected diabetes mellitus.  See July 2007 claim on VA form 21-4138.  The Veteran did not provide a specific in-service injury or disease that may have resulted in a liver disorder.  

Several risk factors for hepatitis have been recognized by VA. These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran has not been afforded a VA examination to address the nature and etiology of any current liver disorder.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current liver disorder.  

At the outset, it is unclear whether the Veteran has a current liver disability for VA compensation purposes.  A July 2007 VA treatment note showed that the Veteran had hepatitis B, a September 2007 VA MRI of the liver showed a possible hemangioma, a May 2008 VA treatment note indicated that the Veteran was an inactive carrier of the hepatitis B virus, and a June 2011 VA treatment note listed hepatitis B as an active problem.  

The record reflects that the Veteran may have had exposure to several of the hepatitis risk factors.  The January 1967 service separation report of medical history noted that the Veteran had a history of venereal disease, which may be indicative of high risk sexual activity.  An April 2008 VA treatment note indicated that the Veteran snorted heroin for 30 years (post-service) and that he last used heroin in 2005.  A June 2008 VA treatment note indicated that the Veteran answered "yes" to the question of whether he ever injected or snorted illegal drugs.  For these reasons, a VA examination with opinion is needed to help ascertain the nature and etiology of any current liver disorder, including the question of likelihood of relationship to any in-service risk factor.

Accordingly, the appeal is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to obtain the Veteran's service treatment records, if available.  In doing so, the AOJ should contact the Veteran and request that he send copies of all service treatment records, if available to him.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

2. Thereafter, schedule the Veteran for the relevant VA examination(s) and/or opinion(s) in order to assist in determining the etiology of hypertension and liver disorder, if any.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination(s).  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Hypertension:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension is related to the exposure to herbicides during service?

If service treatment records show elevated blood pressure readings, is it at least as likely as not that the current hypertension is related to such elevated pressure readings? 

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus caused the diagnosed hypertension?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus aggravated (that is, permanently worsened in severity) the diagnosed hypertension? 

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

Liver Disorder:

Does the Veteran have a current liver disability? If so, please list all diagnoses related to a liver disability and provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that such liver disability had its onset during active service or is otherwise related to service? The VA examiner should specifically address any in-service or post-service hepatitis risk factors, to include high-risk sexual activity (indicated by venereal disease).

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's liver disorder, if any, is related to exposure to herbicides during service?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus caused a liver disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus aggravated (that is, permanently worsened in severity) a liver disorder? 

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of any liver disease prior to onset of aggravation, or by the earliest medical evidence created at any time between onset of aggravation and receipt of medical evidence establishing the current level of severity.  

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


